Citation Nr: 0125890	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  00-19 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to restoration of service connection for the 
residuals of fractures of the right and left legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
In July 2001, the Board remanded the case to the RO.  The 
case has been returned to the Board for further 
consideration.


FINDING OF FACT

The evidence does not clearly establish that the veteran was 
not serving on inactive duty for training in January 1987 
when he sustained injuries resulting in fractures of his 
legs.


CONCLUSION OF LAW

Restoration of service connection for the residuals of 
fractures of the right and left legs is warranted.  
38 U.S.C.A. §§ 1101, 1159 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.6, 3.105(d), 3.957 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

By rating decision of April 1990, the veteran was granted 
service connection for fractures of both legs resulting from 
injuries sustained in January 1987.  Although the evidence 
then of record disclosed that the veteran's active duty dates 
extended from July 1981 to July 1985, the RO erroneously 
believed that the veteran's active duty dates extended from 
July 1981 to July 1985.  Thereafter, the RO realized that the 
veteran was not on active duty in January 1987 when the 
injuries were sustained.  The RO proposed severance of 
service connection for the fractures in an April 2000 rating 
decision and then severed service connection for the 
disabilities in a July 2000 rating decision.  At the time of 
the severance action, service connection had been in effect 
for the disabilities for more than 10 years.

Service connection for any disability which has been in 
effect for 10 or more years will not be severed except upon a 
showing that the original grant was based on fraud or it is 
clearly shown from military records that the person concerned 
did not have the requisite service or character of discharge.  
38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.

Although the veteran was not on active duty when the injuries 
were incurred in January 1987, the requisite service for 
service connection for disability resulting from injury is 
not limited to active duty.  Rather, service connection may 
be granted for disability resulting from injury incurred in 
or aggravated by active military, naval, or air service.  38 
U.S.C.A. § 1131.  Active military, naval or air service 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 C.F.R. 
§ 3.6(a).  

In November 1994 the RO requested the service department to 
verify all periods of active duty for training and inactive 
duty for training served by the veteran during the period 
from July 19, 1985, to February 20, 1987.  In its response 
the service department informed the RO that the veteran's 
"Inactive duty dates" were from July 20, 1985, to February 
19, 1987.  VA is bound by the service department's 
determination of the veteran's date's of service.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Cahall v. Brown, 7 Vet. 
App. 232 (1994).  The Board notes that "inactive duty, " as 
opposed to "inactive duty for training," is not a duty 
period recognized by VA regulation.  See 38 C.F.R. § 3.6.  
Thus, it is not clear what the service department intended 
when it informed the RO that the veteran's "inactive duty" 
dates extended from July 20, 1985, to February 19, 1987.  
However, when viewed in the context of the RO's request for 
information, the service department response could viewed as 
its attempt to convey that the veteran was serving on 
inactive duty for training from July 20, 1985, to February 
19, 1987.  

In view of the foregoing, the Board must conclude that the 
evidence currently of record does not clearly establish that 
the veteran lacks the requisite service for service 
connection for the fractures of his right and left legs.  The 
severance action cannot be sustained since the RO severed 
service connection without first obtaining information from 
the service department which clearly establishes that the 
veteran lacks the requisite service. 


ORDER

Entitlement to restoration of service connection for the 
residuals of fractures of the right and left legs is granted, 
from the effective date of the severance.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 


